
	
		I
		111th CONGRESS
		1st Session
		H. R. 3052
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Capuano (for
			 himself, Mr. McGovern,
			 Mr. Gonzalez,
			 Mr. Frank of Massachusetts,
			 Mr. Clay, Mr. Doyle, and Mr.
			 Pascrell) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To limit liability under the Comprehensive Environmental
		  Response, Compensation, and Liability Act of 1980 for service station dealers
		  with respect to the release or threatened release of recycled
		  oil.
	
	
		1.AmendmentSection 114(c) of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9614(c)) is
			 amended by adding at the end the following new paragraph:
			
				(5)Prior to
				effective dateNo person (including the United States or any
				State) may recover, under the authority of subsection (a) (3) or (4) of section
				107, from a service station dealer for any response costs or damages resulting
				from a release or threatened release of recycled oil, or use the authority of
				section 106 against a service station dealer other than a person described in
				subsection (a) (1) or (2) of section 107, with respect to any period between
				November 8, 1986, and the effective date described in paragraph (4), if the
				service station dealer had complied with all applicable laws and regulations
				relating to the disposal of such
				oil.
				.
		
